Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
 
Title
The title of the design is objected to for not designating an article in which the design is embodied. PREFABRICATED OR PREASSEMBLED BUILDING PARTS does not identify an article of manufacture, see 37 C.F.R. 1.153 and MPEP 1503.01, I. Applicant must amend the title to clearly identify an article as a single entity in which the design is embodied by a name generally known and used by the public. The following titles are suggested:

- - Prefabricated Building set for Bicycles or Skateboards - - 

Or

- - Prefabricated Building assembly for Bicycles or Skateboards - - 

Figure Descriptions
The specification is objected to for not providing descriptions of the reproductions, Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The specification must be amended to provide descriptions of the view or views of the reproductions (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). The descriptions could read as follows:

 - -  1.1 perspective.
1.2 Front
1.3 Rear
1.4 Side.
1.5 Side.
1.6 Top - - 

A reply to the Office action is required to avoid abandonment of the application.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the
mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 5/24/2022